Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This office action is response to the amendment filed on March 13, 2022.  Claims 1-23 are still pending.
The prior art submitted on February 08, 2022 has been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, nowwitstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grossman et al. (2019/0204845).
As per claim 16, Grossman et al. disclose an external sensing module for a vehicle configured to operate in an autonomous driving mode, the external sensing module comprising a radar sensor arranged along a first housing section of the external sensing module, the radar sensor being configured to detect objects in a region of an external environment around the vehicle and within a threshold distance of the vehicle (see at least figure 4C, item 400); and an image sensor arranged along a second housing section of the external sensing module, the second housing section with the image sensor being adjacent to the first housing section with the radar sensor, the image sensor being arranged along the vehicle to have an overlapping field of view of the region of the external environment (see at least figures 1A, 3B, 4C, item 404; paragraphs 0033-0037).
Grossman et al. do not explicitly disclose the image sensor providing a selected resolution for objects within the threshold distance of the vehicle to classify objects detected by the radar sensor.   However, it is obvious to an ordinary skill in the art at the time the invention was made to realize that the set of camera 404 can classify the detected objects by the set of radar sensor 400 since the field of views of the two set are overlapped with each other (see figures 5 and 6).
As per claim 17, Grossman et al. disclose that the external sensing module is disposed along a rear fascia of the vehicle to detect and classify objects behind the vehicle (see figures 4C, 5, 6 and paragraphs 0037, 0039 and 0048). 
As per claim 18, wherein the field of view of the image sensor is between 30-60° along the rear of the vehicle (see at least figures 5 and 6).
As per claim 19, wherein the field of view of the image sensor has an outer azimuth of between 15-35° and an inner azimuth of between 10-25° (see at least figures 5 and 6).
As per claim 20, wherein the second housing section is disposed closer to an adjacent side of the vehicle than the first housing section (see at least figures 3B and 4C).
Claims 1-15 and 21-23 are allowable.

Remarks
Applicant's arguments filed on March 15, 2022 have been fully considered but they are deemed to be persuasive.  Thus claims 1-15 and 21-23 have been allowed.  Claims 16-20 are still read on the reference used which is set forth as above.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571)272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





								

								
April 14, 2022		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661